EXHIBIT 10.23

United Security Bancshares, Inc.

Summary of Directors’ Fees, effective May 20, 2010

Bancshares’ Board of Directors approved the following retainers and attendance
fees for board and committee meetings, effective May 20, 2010:

United Security Bancshares, Inc.

 

Retainers:   

Chairperson

   $1,350/month

Board Members

   $600/month Board Meeting Fees:   

Board Members

   $500/board meeting attended Committee Chairperson Fees:   

Chairperson of the Audit Committee, the Compensation Committee and the
Nominating, Executive and Corporate Governance Committee

  

$400/committee meeting attended

First United Security Bank

 

Board Meeting Fees:   

Board Members

  

$400/month

Each non-employee member of the committees of United Security Bancshares, Inc.
and First United Security Bank receives $250/committee meeting attended. The
Corporate Secretary receives $450/month, and the Treasurer and Investment
Officer each receive $300/month for board service in those capacities.

Additionally, any director who attends board meetings or committee meetings held
outside of the director’s county of residence is reimbursed for mileage for
meetings attended. Directors attending special board meetings are paid an
attendance fee and are reimbursed for mileage.

Non-employee directors may elect to defer payment of all or any portion of their
fees under the United Security Bancshares, Inc. Non-Employee Directors’ Deferred
Compensation Plan (the “Plan”). The Plan, which was ratified by shareholders at
the annual meeting held on May 11, 2004, permits non-employee directors to
invest their directors’ fees and to receive the adjusted value of the deferred
amounts in cash and/or shares of Bancshares’ common stock.